Appeal by the employer and carrier from an award of compensation, and a decision of the Workmen’s Compensation Board denying an application for commutation of a posthumous schedule award. Appellants assert that the claimant-widow, who resides in Italy, is a nonresident alien; and that section 17 of the Workmen’s Compensation Law required the board to commute the award. Decedent was a citizen of the United States. There is no proof in the record that his widow is an alien. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.